Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/17/21.
The rejection under double patenting is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Glosser (U.S. 2016/0140429) to claims 1, 8 and 15 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 103 as being unpatentable over Glosser (U.S. 2016/0140429) in view of Pruden (US 2012/0006894) to claims 2, 9, and 16 is withdrawn in view of applicant’s amendment.
Claims 1-2, 4-9, 11-16 and 18-20 are pending.
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, generating a token associated with a transaction, wherein the interactions with the application include a processing of the transaction based on the token; generating a debug identification number corresponding to the first state of the application; generating, based in part on the debug identification number, an image used to represent the first state of the application; and embedding the image on a user interface of the application as substantially recited in each of the independent claims.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196